OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note/Information Disclosure Statement
It is noted that all references hereinafter to Applicant’s specification are to the published specification US 2021/0300005. The information disclosure statements (IDS) filed 28 March 2022 and 17 June 2022 have been considered.

Response to Amendment
The Amendment filed 05 May 2022 has been entered. Each of claims 9-28 has been amended; claims 9-28 are pending and under consideration/have been examined on the merits.
The amendments to the specification have overcome the objections to the specification previously set forth in the Non-Final Office Action dated 05 January 2021 (hereinafter “Non-Final Office Action”). The aforesaid spec. objections have been withdrawn, and the Examiner thanks Applicant for amending in accordance with the suggestions.
The amendments to the claims have overcome the objections to the claims previously set forth in the Non-Final Office Action. The aforesaid claim objections have been withdrawn, and the Examiner thanks Applicant for recognizing the issue(s) and amending accordingly.
The amendments to the claims have also overcome the rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. Each and every 112(b) rejection has been withdrawn, and the Examiner thanks Applicant for correcting the issues. 
The amendments to the claims, also in consideration of Applicant’s Remarks filed 05 May 2022, pp. 12-16 (of which have been found persuasive), have overcome each and every rejection of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action. As such, the 103 rejections have been withdrawn. 
In accordance with the foregoing, the Examiner has determined that claims 9-28 are in condition for allowance. It is noted that the Examiner’s statement of Reasons for Allowance is set forth below.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 9-28 are allowed over the prior art of record. It is also noted that newly cited prior art is made of record and addressed below, said art being discovered during the most recent search and reconsideration of the claimed invention which was necessitated by the amendments to the claims.
The closest previously cited prior art of record is US 2009/0188746 to Yamada et al. (hereinafter “Yamada”; see paras. 32-56 of the Non-Final Office Action). Yamada discloses a vibration damping material for vehicles including a foamed thermoplastic resin sheet (B) and a viscoelastic foamed adhesive layer (C) laminated thereon. As detailed in the Non-Final Office Action under the “Claim Interpretation” section, the claimed molded layers (A) and (B) were previously interpreted by the Examiner as being read on by foamed layers produced via common extrusion foaming methods, of which are detailed in Yamada [see at least 0018, 0021, 0072]. However, in view of the amendments to the claims clarifying that the molded layers (A) and (B) are comprised of expanded beads (rather than nominal in nature as previously recited/identified by the Examiner), and further in view of the technical rationale provided by Applicant on pp. 12 of the Remarks identifying the difference(s) between the inherent properties of expanded bead foams versus typical extrusion foams, the Examiner has determined that Yamada, neither alone nor in combination with the other cited (secondary and beyond) prior art of record, discloses nor reasonably teaches/suggests the claimed laminated article formed from the differing layers (A) and (B) of expanded beads (of differing materials) being fusion bonded to one another and exhibiting the claimed tensile modulus ratio within the defined individual tensile modulus ranges. 
In light of the foregoing, the Examiner completed a comprehensive search and consideration of the claimed and disclosed invention, resulting in identification and consideration of that which follows hereinafter.
The closest prior art, newly made of record, is US 2007/0160798 to Yeh (hereinafter “Yeh”). Yeh discloses a foam product including first and second molded layers (identified therein as a core and a layer; or alternatively, two cores) of expanded beads which are foamed and fusion bonded to one another, said layer(s) being produced by introducing the beads into a split mold cavity, and injecting steam therein to foam (i.e., expand) the beads. The foam beads may be polypropylene beads, polyethylene beads, polystyrene beads, and/or thermoplastic polyurethane elastomer beads, but are not limited thereto; with the only specified limitation being that the foam layer (thinner relative to the foam core) has a higher density than that of the foam core. The foam product is suitable for use in sporting goods, recreational equipment, and cushions, etc. [Abstract; Figures 1-3, 6-13; 0027-0031, 0035, 0044, 0045, 0048].
However, Yeh does not disclose, nor teach/suggest: (i) utilizing thermoplastic beads in one of the layers and thermoplastic elastomer beads in the other of the layers; (ii) suitable/desirable tensile modulus values for either of the first (i.e., 2-100 MPa as claimed) and second (i.e., 0.05 to 2 MPa as claimed) foam layers as defined by the aforesaid differing materials; (iii) nor a specific ratio of the tensile modulus of the second layer relative to that of the first layer being 0.025 or less as claimed. Yeh does not disclose/identify nor teach/suggest specific thermoplastic and thermoplastic elastomeric materials having particular properties which are suitable/required for achieving the claimed values of the molded layers formed therefrom, as identified in Applicant’s specification; and does not disclose nor teach/suggest control of molding parameters for achieving the aforesaid. 
Though other cited prior art of record in the prosecution history of the instant application identifies expandable beads which are suitable for use in forming bead foam products under the guidelines provided in MPEP 2144.07 and the case law cited therein, in addition to the foregoing deficiencies of the prior art relative to the claimed invention, Applicant has identified and demonstrated that the particular tensile modulus ranges (associated specifically with the differing materials) and ratio relationship to one another, as claimed, are critical in that they result in little or no warpage of the product after removal from the mold (typically which occurs as a result of shrinkage of the expanded bead thermoplastic elastomer layer) [0096-0109; Tables 1 and 2]. 
In view of the totality of the foregoing, the prior art of record does not disclose, nor teach/suggest, alone or in combination, the claimed invention; and it has been determined that the invention would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention. 
For these reasons, the Examiner has determined that the invention as defined by claims 9-28 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Pertinent Prior Art
The following constitutes a list of prior art which was (i) discovered during the most recently conducted search and consideration of the claimed invention, and (ii) considered comprehensively for relevant teachings for forming ground(s) of rejection (of which did not come to fruition). It is identified hereinafter to impart clarity to the record, and for facilitation of compact prosecution. 
US 4,961,715 to Shanelec – [Abstract; Figure 1; cols. 2-4].
US 2021/0046729 to Prissok et al. – [Abstract; Figures 1-10; 0007, 0008, 0019, 0024, 0025, 0029, 0031, 0036, 0037, 0038, 0041; Table 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782